Filed 2/18/16 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2016 ND 26







In the Interest of G.L.D.



Brian D. Grosinger, 

Assistant State’s Attorney, 		Petitioner and Appellee



v.



G.L.D., 		Respondent and Appellant







No. 20150245







Appeal from the District Court of Morton County, South Central Judicial District, the Honorable Bruce A. Romanick, Judge.



AFFIRMED.



Per Curiam.



Brian D. Grosinger, Assistant State’s Attorney, 210 Second Avenue N.W., Mandan, N.D. 58554, petitioner and appellee; submitted on brief.



Gregory I. Runge, 1983 East Capitol Avenue, Bismarck, N.D. 58501, for respondent and appellant; submitted on brief.

Interest of G.L.D.

No. 20150245



Per Curiam.

[¶1]	G.L.D. appeals from a district court order denying his request for discharge from commitment as a sexually dangerous individual.  He argues the State failed to prove he has a congenital or acquired condition manifested by a sexual disorder and could commit further acts of sexually predatory conduct.  He also argues the district court should not have quashed the witness subpoenas.  We summarily affirm under N.D.R.App.P. 35.1(a)(2) and (4), concluding the district court did not err in finding G.L.D. remains a sexually dangerous individual and did not abuse its discretion when it quashed the subpoenas.

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Lisa Fair McEvers

Carol Ronning Kapsner